Filed 2/2/22 P. v. Bibbs CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B313097

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. VA134204)
         v.

BRANDON LEON BIBBS,

         Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Lillian Vega Jacobs, Judge. Affirmed.
     Brandon Leon Bibbs, in pro. per.; and Jack T. Weedin,
under appointment by the Court of Appeal, for Defendant and
Appellant.
     No appearance by Plaintiff and Respondent.
                          ___________
       After the superior court denied Brandon Leon Bibbs’s
motion to suppress evidence pursuant to Penal Code
section 1538.5, Bibbs pleaded no contest to one count of first
degree automated teller machine (ATM) robbery (Pen. Code,
§§ 211, 212, subd. (b)) and admitted he had personally used a
firearm during the commission of the offense (Pen. Code,
§ 12022.53, subd. (b)). Pursuant to the terms of a negotiated
agreement, the court dismissed 10 additional counts of robbery
and one count of attempted robbery and sentenced Bibbs to a
state prison term of 14 years (the middle term of four years for
first degree robbery plus 10 years for the firearm-use
enhancement).
       No arguable issues were identified by Bibbs’s appointed
appellate counsel after his review of the record. We also have
identified no arguable issues after our own independent review of
the record and analysis of the contentions presented by Bibbs in
his handwritten supplemental brief. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      A “felony complaint for arrest warrant” charging Bibbs
with 12 counts of second degree robbery, committed between
November 11, 2012 and January 18, 2014, was prepared and
signed by a deputy district attorney. The superior court’s
minute orders state the complaint was filed March 12, 2014.
Judge Leland H. Tipton authorized issuance of an arrest warrant
on March 17, 2014.
      Bibbs’s case was called for arraignment on April 25, 2016
and continued to May 31, 2016. On May 31, 2016 Bibbs,
represented by private counsel, waived arraignment, reading of
the complaint and a statement of his constitutional and statutory
rights and pleaded not guilty to each of the 12 counts.



                                2
       The felony complaint was amended twice and ultimately
charged Bibbs with one count of attempted first degree ATM
robbery, two counts of first degree ATM robbery and 11 counts of
second degree robbery. At the preliminary hearing, after the
magistrate judge denied as untimely Bibbs’s request to represent
himself, the court found the evidence presented (with
enhancements) was sufficient as to 10 of the counts charged.
       The information filed January 31, 2017 charged Bibbs with
one count of attempted first degree robbery, two counts of
first degree robbery and nine counts of second degree robbery.
He was arraigned on the information the same day. After
multiple continuances, on April 19, 2019 Bibbs waived his right
to counsel and exercised his right to represent himself.
       On February 20, 2020 Bibbs, representing himself, filed a
handwritten motion pursuant to Penal Code section 1538.5 to
suppress identification evidence based on illegal arrest, asserting
he had been arrested without a warrant and, therefore, his post-
arrest identification by the robbery victims was unlawful. In
support Bibbs argued the original felony complaint on which he
was arraigned had never been filed, the second amended felony
complaint lacked the required verification by the investigating
officer, and his arrest was not supported by probable cause. At
the February 27, 2020 hearing on his motion, in response to the
court’s questions Bibbs succinctly explained his theory that his
arrest was unlawful, “There was no felony complaint to show any
probable cause for the charges in reference to any authorization.”
The court responded that the court file contained a felony
complaint filed March 12, 2014, which authorized the issuance of
an arrest warrant, and a copy of the document had been made
and provided to Bibbs. The court denied the motion.




                                 3
      On August 21, 2020 Bibbs filed a motion to reconsider his
motion to suppress identification evidence. The court denied the
motion on September 4, 2020, explaining the motion to reconsider
did not contain any new or different facts or law from those
previously presented to the court. On April 6, 2021 Bibbs filed
another motion to reconsider his suppression motion. The court
again denied the motion, stating at the hearing, “I am familiar
with the issues and the legal argument you have made
previously, Mr. Bibbs. And I don’t see anything [new] articulated
in your motion.”
      On June 11, 2021, after Bibbs relinquished his right to
represent himself, and following discussions between the
prosecutor and defense counsel, Bibbs entered a plea of no
contest to count 5 of the information, which charged first degree
ATM robbery, and admitted he had personally used a firearm
when committing the offense. On June 15, 2021 the trial court
sentenced Bibbs to a state prison term of 14 years with credit for
2,163 days (1,881 actual days and 282 days of custody credit).
Pursuant to the negotiated agreement all remaining counts and
enhancements were dismissed.
      Bibbs filed a timely notice of appeal.
                         DISCUSSION
      We appointed counsel to represent Bibbs on appeal. After
reviewing the record, counsel filed a brief raising no issues.
Appointed counsel advised Bibbs on January 4, 2022 that he
could personally submit any contentions or issue he wanted the
court to consider.
      On January 24, 2022 we received a two-page handwritten
supplemental brief in which Bibbs simply restated, without
elaboration, his contention his motion to suppress evidence of his



                                4
post-arrest identification by the robbery victims should have been
granted because there was no reason for his arrest and he was
not arrested pursuant to a validly issued arrest warrant. Bibbs
provided no basis for this court to determine the trial court erred
in finding a felony complaint authorizing issuance of a warrant
for his arrest had been properly prepared and filed in the case.
       We have examined the record and are satisfied Bibbs’s
appointed appellate counsel has fully complied with the
responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly (2006)
40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d 436,
441-442.)
                         DISPOSITION
      The judgment is affirmed.



                                      PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




                                  5